DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 7 has been cancelled. Claims 1 – 6 and 8 – 11 have been amended. Therefore, claims 1 – 6 and 8 – 11 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 8/23/2022 has been entered. Applicant’s amendment overcomes all previously set-forth claim objections, 112(a) and 112(b) rejections, and interpretations under 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (US 2017/0129180) in view of Lamphere et al. (US 2005/0247569).
Regarding claim 1, Coates discloses a multifunction integrated manufacturing system based on electrical machining, comprising 
a robot (1) (comprising at least one carriage; “the second device is a mechanism which comprises a second carriage on which a plurality of interchangeable delivery heads which are processing heads and machining heads which can be removably mounted” [0010]; “each of the first and second devices being arranged to be moveable in at least two axes” [0008]; “In some embodiments the first and second devices may each be moveable in 3, 4 or 5 axes” [0009]), 
a computer (2) (“a controller and arranged to carry out one or more of the disclosed methods” [0114]; paragraph [0030] describes moving the devices in x-, y-, and z-directions, indicating motion control, wherein the devices move processing heads and machining heads [0010]; “the machine-tool 300 is usually controlled by a controller 306 (which may be thought of as a computer) which controls the position of the processing-head 302 as it processes the work-piece 304” [0275]), 
a multifunction composite electrical power supply (4) (“In some embodiments the machine tool may comprise a supply unit arranged to supply or to be able to supply a power source to the or each processing head” [0100]; “Each processing head may be configured to achieve a unique spatial mode and power distribution” [0101]; “FIG. 15 shows a variety of different machine tool heads with associated spatial and power outputs” [0203]), 
a working medium supply container (paragraph [0015] describes wherein processing heads are arranged to carry out metal inert gas (MIG) welding; MIG welding involves utilizing a gas during the welding process; this indicates the presence of a working medium (the gas) supply container, since the working medium is necessarily contained in a container such that it does not escape to the ambient environment);
a clamper for a tool holder (6) ( “clamping mechanism” [0275]), and 
a workbench (11) (“the work piece will be held in a work holding device on a platform in the work station” [0026]) , 
wherein:
the computer (2) is connected to the robot (1) and controls a machining feed path of the robot (1) (the robot, comprising at least one carriage, is moved in a plurality of axes, and the computer carries out the disclosed methods, which included moving the processing heads and machining heads [0008]-[0010], [0114], [0275]), 
the clamper for a tool holder (6) is mounted at an end of the robot (1) (“FIG. 12 shows, schematically, a machine-tool 300, which typically comprises a processing head 302 held in a clamping mechanism of the machine-tool 300 and arranged to process a work-piece 304” [0275]), 
a workpiece (10) is fixed to the workbench (11) (“the work piece will be held in a work holding device on a platform in the work station” [0026]), and the working medium supply unit provides a working medium for a machining process (as described above, MIG welding utilizes a working medium (gas) for the welding process), and
the system further comprises: 
an electrical machining tool holder (7) used for discharge subtractive machining (“The second tool changer preferably stores processing heads designed and arranged to process material on a work piece. Such heads are described in the earlier applications referred to above and include heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece” [0015]; “The heads may be arranged to ... use electrical discharge machining (EDM)” [0015]); 
a wire feeding device (3) and a welding tool holder (8) used for additive electrical manufacturing (“The second tool changer preferably stores processing heads designed and arranged to process material on a work piece. Such heads are described in the earlier applications referred to above and include heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece” [0015]; “The heads may be arranged to carry out ... metal inert gas welding (MIG welding), plasma arc transferred welding (PTA welding) ...” [0015]; “The heads may also be arranged to lay down material using 3D manufacturing processes” [0015]; “media may be provided in the form of a metallic wire or polymer filament and may be supplied from the supply unit. The wire may be fed along guides coaxially to the work piece or may be provided in multiple feeds from the processing head to the work piece” [0292]); and 
a detection tool holder (9) used for detection (“The second tool changer preferably stores processing heads designed and arranged to process material on a work piece. Such heads are described in the earlier applications referred to above and include heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece” [0015]; “Additionally the second tool changer may contain heads may be any one or more of the following: an image recording apparatus; ... 3D surface (including laser and structured light varieties) and volumetric scanners, ... ultrasound transducers ...” [0015]), 
wherein the clamper for a tool holder is capable of clamping the electrical machining tool holder (7), the welding tool holder (8), or the detection tool holder (9) interchangeably as required (“the second device is a mechanism which comprises a second carriage on which a plurality of interchangeable delivery heads which are processing heads and machining heads which can be removably mounted, the removable processing heads for the second device being storable in a second tool changer” [0010]; paragraph [0275] describes wherein a processing head is held in the clamping mechanism and arranged to process the workpiece).
While Coates discloses a working medium supply container as described above, Coates does not expressly disclose a working medium supply and recycle container. 
Additionally, Coates does not expressly disclose:
a positive electrode and a negative electrode of the multifunction composite electrical power supply (4) are respectively connected to the workbench (11) and the clamper for a tool holder (6), 
an outlet end and an inlet end of the working medium supply and recycle container (5) are respectively connected to the clamper for a tool holder (6) and the workbench (11), and 
the working medium supply and recycle container (5) provides a working medium for a machining process.
Lamphere is directed toward a manufacturing system based on electrical machining [Abstract]. Lamphere discloses:
a working medium supply and recycle container (Fig. 1 shows working medium / “electrolyte 30” [0032] supplied via “electrolyte supply 26” [0032] and is recycled through “conduits 28” [0032] and filters 58 and 60 [0068]; the working medium supply and recycle container is “work tank 62” [0069]), 
a positive electrode and a negative electrode of a power supply are respectively connected to a workpiece and an electrode holder (“The power supply includes suitable electrical leads 24 correspondingly joined to the electrode 12 as a cathode (-) and the workpiece as an anode (+) in one embodiment. In alternate embodiments, the polarity may be reversed with an anode electrode and a cathode workpiece” [0030]), 
an outlet end and an inlet end of the working medium supply and recycle container (5) are respectively connected to the electrode holder and a workbench (see Figs. 1 and 2, showing conduits 28 to and from electrolyte supply 26, connected to the electrode holder (shown in detail in Fig. 2, holding electrode 12) and the workbench 62), and 
the working medium supply and recycle container provides a working medium for a machining process ([0032], [0034]).
While Lamphere discloses a positive electrode connected to a workpiece, and the claimed invention requires a positive electrode connected to a workbench, it would have been obvious to connect the positive electrode to either the workpiece or the workbench, in order for current to flow to the workpiece for processing the workpiece. 
While Lamphere discloses a negative electrode connected to an electrode holder, and the claimed invention requires a negative electrode connected to a clamper for a tool holder, it is noted that Coates discloses a clamper for a tool holder as described above. Additionally, Coates discloses that the clamper for a tool holder, which holds processing heads, can be utilized with a processing head that performs EDM on a workpiece ([0015] of Coates). Similarly, Lamphere discloses performing EDM on a workpiece. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a working medium supply and recycle container (5), a positive electrode and a negative electrode of the multifunction composite electrical power supply (4) are respectively connected to the workbench (11) and the clamper for a tool holder (6), an outlet end and an inlet end of the working medium supply and recycle container (5) are respectively connected to the clamper for a tool holder (6) and the workbench (11), and the working medium supply and recycle container (5) provides a working medium for a machining process. This allows for machining a workpiece by electroerosion [Abstract]. As stated above, Coates discloses wherein the multifunction integrated manufacturing system can perform EDM (which is a type of electroerosion). Therefore, Lamphere’s disclosure of a working medium supply and recycle container connected as described above is merely the express disclosure of a known technique for performing electroerosion, applied to a known device that is described as performing electroerosion, to obtain the predictable result of achieving a workpiece that is processed as desired by electroerosion. 

Regarding claim 2, Coates discloses wherein a power supply required for electrical machining connects with the electrical machining tool holder (7) and the workpiece (10) to form an arc or discharge circuit (Coates discloses a power supply, an electrical machining tool holder, and a workpiece as described in the rejection of claim 1; Coates also discloses performing EDM as described in the rejection of claim 1; EDM forms a discharge circuit), and the subtractive electrical machining function is performed on the workpiece by cooperatively using the robot (1), the computer (2), the multifunction composite electrical power supply (4), the clamper for a tool holder (6), the electrical machining tool holder (7), and the workbench (11) (the rejection of claim 1 describes these elements as disclosed by Coates, and describes wherein EDM can be performed; the apparatus of Coates is capable of performing subtractive electrical machining by EDM).
Coates does not expressly disclose using a working medium supply and recycle container for performing the subtractive electrical machining / EDM.
However, Lamphere discloses using a working medium supply and recycle container for performing the subtractive electrical machining / EDM, as described in the rejection of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a working medium supply and recycle container for performing the subtractive electrical machining / EDM. Lamphere’s disclosure of a working medium supply and recycle container connected as described above is merely the express disclosure of a known technique for performing electroerosion, applied to a known device that is described as performing electroerosion, to obtain the predictable result of achieving a workpiece that is processed as desired by electroerosion. 

Regarding claim 3, Coates discloses wherein the discharge subtractive machining function is implemented by using an electrical discharge machining method (“The heads may be arranged to ... use electrical discharge machining (EDM)” [0015]).
Coates does not expressly disclose wherein the discharge subtractive machining function is implemented by using an arc machining method.
Lamphere discloses wherein a subtractive machining function is implemented by using an arc machining method (“a controller is configured to operate the machine and power supply for distributing multiple electrical arcs between the electrode and workpiece for electroerosion thereof” [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the discharge subtractive machining function is implemented by using an arc machining method. This is the use of a known technique of electroerosion, as disclosed by Lamphere, applied to a known device, to achieve the predictable result of a workpiece that is processed by subtractive manufacturing as desired.

Regarding claim 4, Coates discloses wherein the wire feeding device (3) delivers an electrode wire to the welding tool holder (8) (as described in the rejection of claim 1, a wire may be fed from a processing head to a workpiece, wherein the processing head can carry out MIG welding, and may also be arranged to lay down material using 3D manufacturing processes), a discharge circuit required for electrical discharge machining is formed between the welding tool holder (8) and the workpiece (10) (in MIG welding, a discharge circuit is formed), and a discharge additive manufacturing function and a part joining function are implemented by cooperatively using the robot (1), the computer (2), the wire feeding device (3), the multifunction composite electrical power supply (4), the clamper for a tool holder (6), the welding tool holder (8), and the workbench (11) (the rejection of claim 1 describes these elements as disclosed by Coates, and describes wherein additive manufacturing (“lay[ing] down material using 3D manufacturing processes”) and part joining (MIG welding) can be performed; additionally, the apparatus of Coates is capable of performing discharge additive manufacturing. That is, Coates discloses performing MIG welding using a wire a described above; MIG welding is a type of discharge manufacturing, and the wire used is a material that is added to a workpiece; therefore, this can be considered discharge additive manufacturing).
Coates does not expressly disclose wherein a discharge additive manufacturing function and a part joining function are implemented by using a working medium supply and recycle container. However, the invention of Coates includes a working medium supply unit as described in the rejection of claim 1. As stated above, Coates discloses a discharge additive manufacturing function and a part joining function (by means of MIG welding), which utilize a working medium (the gas utilized in MIG welding). The claimed “working medium supply and recycle container” can be considered as the combination of the working medium supply container of Coates, and the working medium supply and recycle container of Lamphere.
Coates does not expressly disclose wherein the wire feeding device delivers the electrode wire to the clamper for a tool holder.
However, this is merely a rearrangement of the position of the electrode wire. As described above, Coates discloses wherein a wire is fed from a processing head to a workpiece. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wire feeding device delivers the electrode wire to the clamper for a tool holder before being delivered to the workpiece, instead of to the processing head before being delivered to the workpiece as disclosed by Coates. In either case, the electrode wire is delivered to the workpiece such that discharge additive manufacturing and part joining can be performed. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 5, Coates discloses wherein the additive manufacturing function is implemented by using arc deposition or electrical discharge deposition method, and the part joining function is implemented by using arc welding method (as described in the rejection of claim 4, the invention of Coates can perform MIG welding, which can be considered a type of additive manufacturing; in MIG welding, an arc is created and a wire is deposited; additionally, MIG welding is a type of arc welding, which can be performed for part joining).

Regarding claim 6, Coates discloses wherein a detection on the workpiece (10) is implemented by cooperatively using the robot (1), the computer (2), the clamper for a tool holder (6), the detection tool holder (9), and the workbench (11) (“The second tool changer preferably stores processing heads designed and arranged to process material on a work piece. Such heads are described in the earlier applications referred to above and include heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece” [0015]; “Additionally the second tool changer may contain heads may be any one or more of the following: an image recording apparatus; ... 3D surface (including laser and structured light varieties) and volumetric scanners, ... ultrasound transducers ...” [0015]; see also the rejection of claim 1, describing the cooperative use of the robot, computer, clamper for a tool holder, processing heads (such as a detection tool holder), and workbench)).

Regarding claim 11, Coates does not expressly disclose wherein a working medium supplied by the working medium supply and recycle container (5) comprises a water-based working fluid, an oil-based working fluid, air, a mist medium, or a welding protective gas, a supply pressure range of the working medium is 0-10 MPa, and a filter is arranged in the working medium supply and recycle container (5) to filter the working medium in a circulating manner.
Lamphere discloses wherein a working medium supplied by the working medium supply and recycle container (5) comprises a water-based working fluid, an oil-based working fluid, air, a mist medium, or a welding protective gas (“The electrolyte may be plain water, or oil, or other liquid having weak to strong electrical conductivity as desired” [0032]; as described in the rejection of claim 1, the working medium supply and recycle container is “work tank 62” [0069]), and a filter is arranged in the working medium supply and recycle container (5) to filter the working medium in a circulating manner (Fig. 1; “the electrolyte supply includes two stage filters 58,60 for successively filtering from the electrolyte relatively large or rough and relatively small or fine erosion debris generated during the electroerosion of the workpiece” [0068]; "The rough and fine filters 58,60 may have any suitable configuration, such as a filtering conveyor belt in the rough filter 58, and rolled paper filters for the fine filter for effectively removing erosion debris from the electrolyte prior to return to the spinning electrode" [0070]).
Lamphere does not expressly disclose a supply pressure range of the working medium is 0-10 MPa. However, Lamphere discloses, “"The supply conduit 28 may be fixedly joined to the lower arm of the tool head 16 through which the lower guide 48 is mounted to provide a common annular manifold around the row of inlet holes 56 for supplying electrolyte thereto under suitable pressure" [0065].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a supply pressure range of the working medium is 0-10 MPa. Lamphere discloses supplying the working medium “under suitable pressure”, and the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A. Additionally, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a working medium supplied by the working medium supply and recycle container (5) comprises a water-based working fluid, an oil-based working fluid, air, a mist medium, or a welding protective gas, and a filter is arranged in the working medium supply and recycle container (5) to filter the working medium in a circulating manner. This allows for utilizing a working medium that corresponds to a subtractive or additive process as desired, and allows for a working medium to be reused.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coates / Lamphere in view of Yin et al. (CN 106670808) and Zajtsev et al. (RU 2465992).
Regarding claim 8, Coates does not expressly disclose wherein the multifunction composite electrical power supply (4) is a pulse power supply or a direct current power supply whose discharge current is adjustable within a range of 0.1-1000 A and whose pulse width and pulse interval are adjustable between 0.1 µs and 100 ms, the multifunction composite electrical power supply (4) has a 5-level power parameter output mode, and the 5-level power parameter output mode is separately used for arc machining, electrical discharge machining, arc additive forming, arc surfacing, and electrical discharge deposition forming.
Yin is directed toward a multifunctional processing machine [Title]. Yin discloses an apparatus comprising a power supply that utilizes power settings for its seven different functions (3D printing, laser processing, numerical control processing, ultrasonic processing, electron beam processing, electric spark processing, and plasma processing [listed as Embodiments/Examples 1-7]; electron beam processing, for example, utilizes a current of 10 A [see Example 5]; electric spark processing, for example, utilizes a current of 8 A [see Example 6]; plasma processing, for example, utilizes a current of 100 A [see Example 7]). Yin also discloses “electric discharge machining using the work electrode and the tool electrode between pulse generated by spark discharge”, indicating power is supplied in pulses).
Zajtsev is directed toward a system based on electrical machining [Title]. Zajtsev discloses using "microsecond current pulses" and that the "relation between said duration and current pulse duration is calculated to adjust amplitude-time parameters of current pulses so that preset calculated magnitude is ensured."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the multifunction composite electrical power supply (4) is a pulse power supply or a direct current power supply whose discharge current is adjustable within a range of 0.1-1000 A and whose pulse width and pulse interval are adjustable between 0.1 µs and 100 ms, the multifunction composite electrical power supply (4) has a 5-level power parameter output mode, and the 5-level power parameter output mode is separately used for arc machining, electrical discharge machining, arc additive forming, arc surfacing, and electrical discharge deposition forming. This is merely the application of a known technique of providing different power outputs for different machining functions, as disclosed by Yin, as well as the known technique of providing adjustable power, as described by Zajtsev, to the known device of Coates, which is described as performing a plurality of machining operations as described above, to achieve the predictable result of providing power levels that are appropriate for performing the desired operations.
Additionally, while the cited references do not expressly disclose a “5-level power parameter output mode,” Yin discloses seven output modes as described above, and expressly discloses three different current levels. Furthermore, Zajtsev discloses adjusting amplitude-time parameters of current pulses. It would have been obvious to include a power supply that provides a sufficient number of output modes such that each desired machining operation can be performed.
Finally, while the cited references do not expressly disclose a power supply whose discharge current is adjustable within a range of 0.1-1000 A and whose pulse width and pulse interval are adjustable between 0.1 µs and 100 ms, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coates / Lamphere in view of Jones et al. (GB 2560737).
Regarding claim 9, Coates does not expressly disclose wherein a tail of the clamper for a tool holder (6) is equipped with a connector, and clamping and replacement of the electrical machining tool holder (7), the welding tool holder (8), or the detection tool holder (9) are implemented through the connector.
Jones is directed toward a hybrid manufacturing machine [Title]. Jones discloses wherein a tail of a clamping unit is equipped with a connector, and clamping and replacement of different tools is implemented through the connector (Figs. 5 and 6 show a clamping unit 202, wherein a tool is attached to the clamping unit via elements 202 and 302; “A machine tool 100 is arranged to deliver at least one of an energy source and a media, through a processing head 300 onto a work-piece for material addition, inspection or data collection, wherein the machine-tool has a clamping mechanism 302 arranged to temporarily receive the processing-head” [Abstract]; the lower portion of clamping unit 202 can be considered the tail of the clamping unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a tail of the clamper for a tool holder (6) is equipped with a connector, and clamping and replacement of the electrical machining tool holder (7), the welding tool holder (8), or the detection tool holder (9) are implemented through the connector. This is merely a simple substitution of a clamping unit comprising a tail (as disclosed by Jones) for a clamping unit that may comprise, but is not expressly disclosed as comprising, a tail (as in Coates), to achieve the predictable result of allowing different tools to be connected to the processing machine, as disclosed by both Coates and Jones.
Regarding claim 10, Coates does not expressly disclose wherein the clamper for a tool holder (6) has an interface connected to the electrical power supply (4), the wire feeding device (3), and the working medium supply and recycle container (5), and the electrical machining tool holder (7) or the welding tool holder (8) mounted at an end of the clamper for a tool holder (6) is provided with loading of the electrical power supply, delivery of an electrode wire, and supply of a working medium through the connection of the interface.
Jones discloses an interface connected to an electrical power supply and a media supply (Fig. 7, interface / “docking manifold 491”; “The docking manifold in this embodiment is arranged to dock with and conduct an energy supply and a media supply to the processing head for application of material to a workpiece 104” [page 17, lines 30-33]).
Jones does not expressly disclose wherein the interface is part of a tool holder quick-change clamping unit. However, this is merely a rearrangement of the location of the interface. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamper for a tool holder (6) has an interface connected to the electrical power supply (4), the wire feeding device (3), and the working medium supply and recycle container (5), and the electrical machining tool holder (7) or the welding tool holder (8) mounted at an end of the clamper for a tool holder (6) is provided with loading of the electrical power supply, delivery of an electrode wire, and supply of a working medium through the connection of the interface. This is merely an alternative means for supplying required power and media to the tool(s) and/or workpiece. That is, in Coates, required power and media are necessarily supplied to the tool(s) and/or workpieces, although it is not expressly disclosed as being via an interface of the tool holder quick-change clamping unit.




Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
On page 7, Applicant states that US 2017/0129180 (Coates), which Applicant abbreviates as D1, fails to disclose, teach, or suggest the technical feature “working medium supply and recycle unit” of the present application.
However, Examiner has not relied upon Coates as teaching the working medium supply and recycle unit. Rather, Examiner has stated that Coates discloses a working medium supply unit, and has relied upon US 2005/0247569 (Lamphere) as disclosing a working medium supply and recycle unit.

On page 8, Applicant describes the electro-erosion machining process of US 2005/0247569 (Lamphere), which Applicant abbreviates as D2, and states, “electro-erosion machining process is only one type of subtractive machining process. The electrolyte in D2 must be electrically conductive while the working fluid referred in the application is water-based dielectric. Dielectric working fluid is quite different with electrolyte, it has a very limited electric conductivity. The machining processes depending on applying electrolyte or dielectric fluid are two different processes, ie. EDM and ECM. Therefore, D2 can only realize the subtractive manufacturing function.”
However, first, Examiner has not relied upon Lamphere alone as disclosing the invention of claim 1. While Lamphere may refer to only to the subtractive manufacturing function, Coates discloses as apparatus capable of performing subtractive manufacturing, additive manufacturing, and detection, as described in the rejection of claim 1. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Second, Applicant’s working fluid is not limited to “water-based dielectric,” as indicated by Applicant’s claim 11 which recites, “a water-based working fluid, an oil-based working fluid, air, a mist medium, or a welding protective gas.” Additionally, Lamphere discloses the following with regard to the working medium: “The electrolyte may be plain water, or oil, or other liquid having weak to strong electrical conductivity as desired” [0032].
On pages 7 – 8, Applicant provides a description of the present application, and states, “The technical effect of the present application is as follows. The multifunction integrated manufacturing system has a high function integration level and strong process adaptability. D1 and D2 cannot have the above technical effect.”
However, Examiner has described, in the rejection of claim 1, why it would have been obvious to include the described elements Lamphere (D2) in the invention of Coates (D1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761